Title: To Thomas Jefferson from Richard Claiborne, 12 January 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Richmond. 12th. January 1781.

Since the time your Excellency and Council did me the honor to approve of my being appointed Deputy Quarter Master for the State of Virginia, I have acted as such under an appointment from the Quarter Master General, and approved of by the Deputy Quarter Master General for the Southern Department.
I sensibly feel the difficulties which are thrown in my way by the late excursion of the Enemy to this place, and sincerely lament, that the consequences fall so heavily upon your Excellency. I shall ever avoid giving you trouble except when the public service obliges me, which I make no doubt, will be a sufficient apology.
The irregular manner in which the business of the Quarter Masters Department in the Continental Line for this State has been done heretofore, clearly proves the many disadvantages which have arose to the public and to individuals for the want of system. To recover from this deplorable situation by giving life to the business, and to discover to the people that we mean to do them justice in the execution of our duty, a plan has been laid before the Council by Colonel Carrington and myself, calculated for this purpose. It cannot be decided on too soon; and I am persuaded your Excellency will see the good effects of it, if it is carried into execution, and properly assisted by the civil authority. The impositions upon the public, of which I see instances daily, are likewise reasons which urge me to beg your Excellency to aid me in arranging my business under the new system established by Congress, that I may prevent such abuses as come within the Line of my Department.
Your Excellency cannot be a stranger to the jealousies which have prevailed against the staff Departments; and I am sorry to say that the conduct of some was a sufficient foundation for the suspicion. It is impossible to prevent abuses totally, but I have guarded against any thing that might have a tendency that way  in future, by appointing none to office, but Gentlemen of undoubted varacity, and capable of transacting the business. Upon this principle I shall continually act, and hope that my attention to the public good will be followed by all the Agents; if it is not, I shall take care to displace the agressor, by putting in his stead, a more proper person.
With respect to the emoluments which will arise from the office, I see of none; neither was it with any pecuniary view that I entered the Department. The appointment was proposed when the idea had never occured to me before, and nothing superior to a desire to serve my Country, prevailed on me to accept the commission. Human nature is such, that it will not sacrifice time and private interest to the public altogether; but I only expect a bare compensation for my services, and shall not withdraw my assistance while I can be useful. I am too well acquainted with the low state of our finance to make any demands for money, except where absolute necessity obliges me for the good of the public service; and shall be careful in the issues, that none be paid but where it is indispensably necessary. I am at a great distance from the Continental Treasury, which I am afraid is very bare, and expect to be obliged to call on the Treasury of this state for such sums of money as shall be wanted for the purpose of defraying contingent expences. As to the pay of the persons to be employed, I hope to get money for them from the Quarter Master General, and the manner of obtaining supplies from the state, will require no money from me for that purpose. I have to beg therefore, that your Excellency will direct the Treasurer to reserve a sum of money, to be apropriated particularly to the use of the Quarter Master’s Department in the Continental Line of this state, to be ready whenever I may call for it.
I shall be happy at all times to receive any information from your Excellency that may enable me to answer the purpose of my appointment. The department is very naked at present; but I shall spare no pains to get the business into a proper channel as soon as possible.
I have the honor to be with sincere respect and regard Your Excellency’s Most obedient Humble servant,

Rd. Claiborne DQ Mr. S. Virga.

